                        Case 1:20-cv-08251-ER Document 16 Filed 12/08/20 Page 1 of 3




                                               THE CITY OF NEW YORK
JAMES E. JOHNSON
Corporation Counsel
                                              LAW DEPARTMENT                                             EVAN J. GOTTSTEIN
                                                  100 CHURCH STREET                            Assistant Corporation Counsel
                                                  NEW YORK, NY 10007                                     Tel: (212) 356-2262
                                                                                                         Fax: (212) 356-3509
                                                                                                       egottste@law.nyc.gov




                                                                       December 7, 2020

          By ECF                                                         Defendant's request for an additional 30 days
          Honorable Edgardo Ramos                                        to respond to the Court's Order of Service is
          United States District Court                                   GRANTED. Defendant must file an
          Southern District of New York                                  additional response by no later than Jan. 7,
          40 Foley Square                                                2021. SO ORDERED.
          New York, New York 10007

                      Re:   Towaki Komatsu v. City of New York, et al.
                            20-CV-8251 (ER) (GWG)                                         12/8/2020

          Your Honor:

                         I am an Assistant Corporation Counsel in the Office of James E. Johnson,
          Corporation Counsel of the City of New York, and the attorney assigned to the defense of the
          above-referenced matter.1 I write in response to the Court’s Order of Service dated October 8,
          2020 (ECF No. 4), and to respectfully request a stay of the effect of the Court’s October 8, 2020
          Order. This is the first request for such a stay.

                          By way of background, plaintiff filed a 146-page complaint on October 5, 2020,
          alleging, inter alia, that: (1) on October 3, 2017, NYPD officers outside City Hall prevented
          plaintiff from participating in a “take a knee” demonstration organized by then-City Councilman
          Jumaane Williams on the steps of City Hall; and (2) on October 4, 2017, plaintiff was prevented
          from attending a mayoral town hall even in the Bronx.2 Plaintiff names as defendants the City of
          New York, Mayor de Blasio, former NYPD Commissioner James O’Neill, the former NYPD

          1
            This office represents defendants City of New York and Mayor de Blasio in this matter. As
          additional defendants are served and request representation, this Office will make representation
          determinations regarding those defendants.
          2
            The remainder of the allegations in the 148-page complaint does not relate to the causes of
          action asserted in connection with the October 3 and October 4 events.
          Case 1:20-cv-08251-ER Document 16 Filed 12/08/20 Page 2 of 3




Deputy Commissioner of Legal Matters, the Commissioner of the City’s Community Affairs
Unit, the Manhattan District Attorney, and several individuals whom plaintiff alleges did not
give him an admission ticket or otherwise prevented him from attending the events on October 3
and October 4, 2017. Plaintiff also attempts to sue several unidentified individuals: “NYPD
Officer John Doe 1 10/4/17;” “NYPD Officer John Doe 2 10/4/17;” “John Doe 1 10/4/17;” “John
Doe 2 10/4/17;” and “DA John Doe Bodyguard.” Plaintiff’s complaint contains photographs of
three of the five unidentified individuals whom he intends to sue. (See Compl. pp. 13-15)

                In the October 8, 2020 Order, the Court directed this Office to “ascertain the
identities of [NYPD Officer John Doe 1 10/4/17; NYPD Officer John Doe 2 10/4/17; John Doe 2
10/4/17; and DA John Doe Bodyguard,] and the addresses where these defendants may be
served. (ECF No. 4) This Office has identified, upon information and belief, the following
individual who is depicted in the photographs on page 15 of the complaint:

                 Joshua Cortez, who was a member of the Mayor’s Office’s Community
                  Affairs Unit on October 4, 2017, has since resigned from that position. This
                  Office is in the process of ascertaining whether Mr. Cortez will agree to have
                  the Mayor’s Office accept service on his behalf in this action.

               This Office would require additional time to complete its investigation as to the
identities of other unidentified defendants listed in the Court’s Valentin Order, and either
determine who they appear to be or determine that they cannot be identified with the information
in the complaint. Defendants anticipate moving to dismiss the complaint in this action and
related cases filed by plaintiff for, among other reasons, failure to comply with Rule 8 of the
Federal Rules of Civil Procedure, failure to state a claim upon which relief can be granted,
failure to initiate the action within the appropriate limitations period, and for frivolous,
redundant, immaterial, and vexatious filings. Defendants will address this proposed motion in a
pre-motion letter to be filed with the Court on December 11, 2020. Therefore, defendants
respectfully request that the Court stay this Office’s time to identify the names and service
addresses of the remaining unidentified defendants until after that motion is decided.

               If Court declines to stay the effect of the October 8, 2020 Order, defendants
respectfully request that the Court allow this Office an additional 30 days to identify the
remaining “John Doe” defendants or determine that they cannot be identified.

                Defendants’ counsel contacted plaintiff to seek his consent for this application,
and plaintiff refused such consent, stating only: “No. Go file your frivolous dismissal motion
while I go for summary judgment and Defendant Redmond got his ass kicked by the Appellate
Division’s First Department last Thursday.”
          Case 1:20-cv-08251-ER Document 16 Filed 12/08/20 Page 3 of 3




               Accordingly, defendants respectfully request that the Court stay the effect of the
Court’s October 8, 2020 Order, or, in the alternative, allow defendants an additional 30 days to
conclude their response to that order.

              Defendants thank the Court for its consideration herein.

                                                    Respectfully submitted,

                                                    Evan J. Gottstein                     /s/
                                                    Evan J. Gottstein
                                                    Assistant Corporation Counsel
                                                    Special Federal Litigation Division

cc:    (Via First-Class Mail)
       Towaki Komatsu
       Plaintiff Pro Se
       802 Fairmount Pl., Apt. 4B
       Bronx, New York 10460
